Citation Nr: 1041678	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
residuals, status post repair of a torn right patellar tendon, 
with post-traumatic degenerative osteoarthritis.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel











INTRODUCTION

The Veteran had active service from September 1978 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  

The Board notes that the Veteran was previously represented by 
AMVETS; however, a September 2006 memorandum from AMVETS 
indicates that they have withdrawn their representation.  As the 
Veteran has not indicated that he has appointed a new 
representative, he is currently without representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected right knee 
disability is more severe than indicated by the 20 percent 
disability rating previously granted him.  

In his November 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a local hearing with a Decision 
Review Officer of the RO.

An April 15, 2010 letter from the RO indicates that the Veteran 
was scheduled for the requested RO hearing in May 2010.  In an 
April 23, 2010, letter, the Veteran's representative requested 
that his RO hearing, scheduled for May 2010, be postponed until 
after a VA examination could be scheduled to verify the status of 
his right knee disability.  

The May 2010 hearing was cancelled and the Veteran received a VA 
examination in July 2010.  However, the RO never rescheduled the 
RO hearing.  Considering the record in light of the duties 
imposed by the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  The Board finds that all development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule, at the 
first convenient opportunity, a hearing 
for the Veteran and any witnesses before a 
Decision Review Officer at the RO.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
